



 


 


 


 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Employment Agreement (“Agreement”) is entered into this 19th day of
February, 2007, by and between Preston Cunningham (“Executive”) and AmREIT (the
“Company”).
 
RECITALS
 
In consideration of the mutual covenants set forth herein and other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, the Company and Executive, intending to be legally bound, hereby
agree as follows:
 
1.  Employment Term. The Company agrees to employ Executive and Executive hereby
accepts such employment from the Company upon the terms and conditions set forth
in this Agreement for the period beginning on the date hereof and continuing
until December 31, 2007 (unless otherwise terminated earlier in accordance with
Section 5 hereof) (“Initial Employment Period”). Upon the expiration of the
Initial Employment Period, this Agreement shall be automatically renewed for
consecutive one-year periods unless either party provides a written notice of
non-renewal to the other party at least ninety (90) days prior to the end of the
Initial Employment Period or any additional one-year period (the “Renewal
Employment Period”) (the Initial Employment Period and any Renewal Employment
Periods shall be referred to collectively herein as the “Employment Period”). A
notice of non-renewal provided by the Company shall not constitute a termination
without Cause under Section 5(b).
 
2.  Nature of Duties. Executive shall be employed as the Company’s Chief
Financial Officer and Executive Vice President with job responsibilities related
thereto, and such job responsibilities may be modified from time to time at the
sole discretion of the Chief Executive Officer or the Board of Trust Managers of
the Company (“Board”). Executive shall report to the Chief Executive Officer and
shall devote his full time efforts to the faithful performance of his duties on
behalf of the Company. Executive shall not engage in additional gainful
employment of any kind or undertake any role or position, other than charitable
or civic activities, whether or not for compensation, with any person or entity
during the Employment Period without advance written approval of the Chief
Executive Officer or the Board. Executive shall perform his duties at or within
a reasonable vicinity of Houston, Texas, except for required travel on the
Company’s business.
 
3.  Adherence to Company Rules. Executive, at all times during the Employment
Period, shall strictly adhere to and obey all of the Company’s written rules,
regulations and policies, which will be provided to Executive and are now in
effect, or as are subsequently adopted or modified by the Company and provided
to Executive, which govern the operation of the Company’s business and the
conduct of employees of the Company.
 

--------------------------------------------------------------------------------


4.  Compensation and Benefits.
 
a.  Base Salary. During the Employment Period, Executive shall receive an annual
base salary of $130,000, payable in equal installments in accordance with the
Company’s normal payroll procedures. Executive’s salary shall be subject to all
applicable federal and state withholding taxes. Executive’s salary may be
increased by the CEO and the Compensation Committee of the Company’s Board of
Directors (“Compensation Committee”) at any time in their discretion.
 
b.  Incentive Compensation. During the Employment Period, Executive will be
eligible to participate in any annual performance incentive or bonus program, as
approved by the CEO and the Compensation Committee in their discretion, based on
Company and individual performance goals. Any incentive or bonus compensation
for any year shall be paid on or before March 15 of the following year, with the
exception of production-based bonuses, which will be paid in July and February,
based on Executive’s achievement of pre-established goals. Executive must be an
employee on the payment date for the bonus or incentive to be considered "earned
or accrued", other than production-based bonuses, which are considered "earned
or accrued" as the production goals are met. Executive shall not be entitled to
earn any incentive compensation or bonuses hereunder after the termination of
this Agreement.
 
c.  Standard Benefits. During the Employment Period, Executive shall be entitled
to participate in all employee benefit plans and programs, including paid
vacations, generally available to other similarly situated Company executives,
subject to the terms and conditions of the applicable plans.
 
d.  Expenses. During the Employment Period, Executive shall be entitled to
receive prompt reimbursement for all reasonable and customary travel and
business expenses he incurs in connection with his employment hereunder.
Executive must account for those expenses in accordance with the policies and
procedures established by the Company.
 
e.  Restricted Equity. During the Employment Period, Executive may, within the
sole discretion of the CEO and the Compensation Committee, be eligible to
participate in such restricted share plans that the Company may establish from
time to time in the future, subject to the terms and conditions of the
applicable plan.
 
f.  Vacation. Executive shall be entitled to three (3) weeks vacation in each
calendar year, together with leave of absence and leave for illness or temporary
disability in accordance with the policies of the Company in effect from time to
time; provided however that Executive shall not be permitted to carry over more
than 40 hours of unused vacation time from year to year.
 

--------------------------------------------------------------------------------


5.  Termination. In addition to non-renewal as set forth in Section 1 of this
Agreement, the Company or Executive may terminate this Agreement and Executive’s
employment as provided below:
 
a.  Termination by the Company for Cause. The Company shall have the right to
terminate Executive’s employment and this Agreement at any time for any of the
following reasons (each of which is referred to herein as “Cause”):
 
(A)  continued failure by Executive (other than for reason of mental or physical
illness), after notice by the Company, to perform Executive’s duties;
 
(B)  misconduct in the performance of Executive’s duties;
 
(C)  any act by Executive of fraud or dishonesty with respect to any aspect of
the Company's business including, but not limited to, falsification of Company
records;
 
(D)  conviction of Executive of a felony (or a plea of nolo contendere with
respect thereto);
 
(E)  acceptance by Executive of employment with another employer; or
 
(F) Executive’s breach of Sections 8, 9, 10 or 11 of this Agreement.
 
If the Company terminates Executive’s employment for any of the reasons set
forth above: (A) the Company shall within ten (10) days following the date of
termination, pay the Executive any earned and accrued but unpaid installments of
base salary and any other accrued and unpaid amounts due to Executive under
Section 4 above through the date of termination, and the Company shall have no
further obligations to Executive hereunder from and after the date of
termination; and (B) all of Executive’s outstanding stock awards or other equity
grants shall continue to be governed by the terms and conditions of the
applicable grant agreement and any related plan.
 
b.  Termination by the Company Without Cause. The Company shall have the right
to terminate Executive’s employment without Cause by giving Executive not less
than thirty (30) days’ prior written notice and in such event, the Company shall
pay Executive (i) any earned and accrued but unpaid compensation and benefits
and any other accrued and unpaid amounts due to Executive under Section 4 above
through the date of termination and, subject to the provisions of Sections 14
and 26, (ii) a severance payment equal to one (1) times Executive’s annual base
salary (based on Executive’s monthly salary on the date of termination) and one
(1) times the annual bonus, computed on the average of the last three (3) years
bonus received by Executive. The Company shall pay the severance payment
referenced in this paragraph in equal monthly installments over a period of
twelve (12) months. In addition, all of Executive’s unvested restricted shares
and equity interests shall continue to be governed by the terms and conditions
of any applicable grant agreement and any related plan. In addition, upon a
termination pursuant to this subsection b., Executive shall be entitled to
continue to participate in Company-provided medical or health insurance or
benefit plans, at no cost to Executive, for one (1) year after the date of
termination; provided, however, that if applicable law or the terms of the plan
prohibit the continued participation of Executive or his dependents for all or
part of such period, the Company shall make a cash payment to Executive that is
sufficient, on an after-tax basis, to allow Executive to obtain insurance that
provides substantially the same benefits as the Company-provided medical or
health insurance or benefit plan.
 
c.  Voluntary Termination by Executive. Except as provided in Section 5(f),
Section 5(g) and Section 6(b) below, in the event that Executive’s employment
with the Company is voluntarily terminated by Executive for any reason, the
Company shall pay Executive any earned and accrued but unpaid installments of
base salary and any other accrued and unpaid amounts due to Executive under
Section 4 above through the date of termination, and the Company shall have no
further obligations hereunder from and after the date of such termination and
the Company and Executive shall have all other rights and remedies available
under this Agreement or any other agreement and at law or in equity.
 

--------------------------------------------------------------------------------


d.  Termination Upon Death. In the event that Executive shall die during the
Employment Period, (i) within thirty (30) days following the date of death, the
Company shall pay to Executive’s estate (A) any earned and accrued but unpaid
installments of base salary and bonus, any accrued but unpaid vacation benefit
and any other accrued and unpaid amounts due to Executive under Section 4 above
through the date of Executive’s death and (ii) all of Executive’s unvested
restricted shares and equity interests shall continue to be governed by the
terms and conditions of any applicable grant agreement and any related plan.
Executive shall be entitled to participate in the Company’s life insurance
program.
 
e.  Termination Upon Disability. In the event that Executive shall become
Disabled (as defined below) during the Employment Period, the Company may
terminate Executive’s employment hereunder by giving Executive not less than
thirty (30) days’ prior written notice of the effective date of termination and
in such event, the Company shall pay Executive any earned and accrued but unpaid
installments of base salary and any other accrued and unpaid amounts due to
Executive under Section 4 above through the date of termination. In addition,
all of Executive’s unvested restricted shares and equity interests shall
continue to be governed by the terms and conditions of any applicable grant
agreement and any related plan. For purposes of this Agreement, Executive shall
become “Disabled” if he shall become, because of illness or incapacity, unable
to perform the essential functions of his job under this Agreement, with or
without reasonable accommodation, for a continuous period of ninety (90) days
during the Employment Period.
 
f.  Termination by Executive for Good Reason. Executive may terminate his
employment hereunder for Good Reason (as defined below) at any time during the
Employment Period by delivery of written notice to the Company of such
termination at least thirty (30) days prior to the effective date of termination
and in such event, the Company shall pay Executive (i) any earned and accrued
but unpaid compensation and benefits and any other accrued but unpaid amounts
due to Executive under Section 4 above through the date of termination and,
subject to the provisions of Sections 14 and 26, (ii) a severance payment equal
to one (1) times Executive’s annual base salary (based on Executive’s monthly
salary on the date of termination) and one (1) times the annual bonus, computed
on the average of the last three (3) years bonus received by Executive. The
Company shall pay the severance payment referenced in this paragraph in equal
monthly installments over a period of twelve (12) months. In addition, all of
Executive’s unvested restricted shares and equity interests shall continue to be
governed by the terms and conditions of any applicable grant agreement and any
related plan.
 
For purposes of this Agreement, “Good Reason” shall mean any one or more of the
following:
 
(A)  a reduction by the Company, without Executive’s consent, in Executive’s
position, duties, responsibilities or status with the Company that represents a
substantial adverse change from his position, duties, responsibilities or
status, but specifically excluding any action in connection with the termination
of Executive’s employment for death, Disability (as defined herein), Cause (as
defined herein) or by Executive for Normal Retirement (as defined herein);
provided, however, that the Company (i) hiring or promoting of one or more new
or existing employees to whom Executive may report or (ii) otherwise undertaking
an internal reorganization that results in Executive reporting to a new or
different person shall not be considered “Good Reason” for purposes of this
subsection (A);
 

--------------------------------------------------------------------------------


(B)  the Company requiring, as a condition of employment, Executive to relocate
his employment more than fifty (50) miles from the location of Executive’s
principal office on the date of this Agreement, without the consent of
Executive;
 
(C)  any willful and material breach by the Company (or by the acquiring or
successor business entity) of any material provision of this Agreement or any
other agreement between the Company or any of its subsidiaries and Executive
that, in any case, is not cured within thirty (30) days of the Company’s receipt
of written notice from Executive of such breach; or
 
(D)  the failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company.
 
g.  Termination Upon Normal Retirement. In the event that Executive’s employment
terminates by reason of his Normal Retirement during the Employment Period, (i)
the Company shall pay to Executive any earned and accrued but unpaid
installments of base salary and bonus, any accrued but unpaid vacation benefit
and any other accrued and unpaid amounts due to Executive under Section 4 above
through the date of termination, and (ii) all of Executive’s unvested restricted
shares and equity interests shall vest and be exercisable and all restrictions
on the transfer of any shares or equity interests shall lapse as of the date of
Executive’s termination, and otherwise shall continue to be governed by the
terms and conditions of any applicable grant agreement and any related plan. The
Company shall have no further obligations hereunder from and after the date of
such termination. For purposes of this Agreement, “Normal Retirement” means the
Executive’s voluntary termination of employment with the Company after attaining
age 65.
 
6.  Change of Control.
 
a.  Change of Control. For purposes of this Agreement, unless the Board
determines otherwise, a “Change of Control” of the Company shall be deemed to
have occurred at such time as:
 
(A)  any “person” (as the term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of voting securities of the Company representing more
than 50% of the Company’s outstanding voting securities or rights to acquire
such securities except for any voting securities issued or purchased under any
employee benefit plan of the Company or its subsidiaries; or
 
(B)  a plan of reorganization, merger, consolidation, sale of all or
substantially all of the assets of the Company or similar transaction is
approved or occurs or is effectuated pursuant to which the Company is not the
resulting or surviving entity; provided, however, that such an event listed
above will be deemed to have occurred or to have been effectuated only upon
receipt of all required regulatory approvals not including the lapse of any
required waiting periods; or
 

--------------------------------------------------------------------------------


(C)  a plan of liquidation of the Company or an agreement for the sale or
liquidation of the Company is approved and completed; or
 
(D)  the Board determines in its sole discretion that a Change in Control has
occurred, whether or not any event described above has occurred or is
contemplated.
 
b.  Benefits Upon Change of Control. If, within a period beginning six (6)
months before, and ending twelve (12) months after, the date of a Change of
Control (the “Change Period”), Executive’s employment with the Company is
(i) terminated without Cause (as described in Section 5b above) by the Company
(or by the acquiring or successor business entity following a Change of
Control), or (ii) terminated for Good Reason (as described in Section 5f above)
by Executive: (A) the Company shall pay to Executive any earned and accrued but
unpaid installments of base salary and bonus and any other accrued but unpaid
amounts due to Executive under Section 4 above through the date of termination;
and, subject to the provisions of Sections 14 and 26, (B) the Company shall pay
to Executive as severance pay and in lieu of any further compensation for
periods subsequent to the termination an amount in cash equal to one times
Executive’s base salary (based on Executive’s monthly salary on the date of the
Change of Control) and one times the annual bonus, computed on the average of
the last three (3) years bonus received by Executive; and (C) Executive shall
continue to participate in Company-provided medical or health insurance or
benefit plans, at no cost to Executive, for twelve (12) months after the date of
termination; provided however, that if applicable law or the terms of the plan
prohibit the continued participation of Executive or his dependents for all or
part of such period, the Company shall make a cash payment to Executive that is
sufficient, on an after-tax basis, to allow Executive to obtain insurance that
provides substantially the same benefits as the Company-provided medical or
health insurance or benefit plan. The Company shall pay the severance payment
referenced in this paragraph in equal monthly installments over a period of
twelve (12) months. In addition to the foregoing, on the date of a Change of
Control, all of Executive’s unvested restricted shares, and equity interests
shall vest and be exercisable and all restrictions on the transfer of any shares
or equity interests shall lapse as of the date of the Change of Control and any
such awards that include an exercise period shall remain exercisable until the
earlier of the expiration date of such award or the first anniversary of the
date of termination.
 
Notwithstanding the foregoing, if, in connection with a transaction that
technically meets, or may meet, the definition of “Change of Control” as set
forth in subsection a. above, Executive’s employment by the Company or a
successor to the Company is terminated, but Executive is immediately re-hired or
otherwise becomes an employee of a successor to the Company or surviving company
in such a transaction, including, by way of example, a “going private”
transaction in which the Company’s equity securities are no longer publicly
traded, no benefits shall be payable to Executive under this subsection b.
 

--------------------------------------------------------------------------------


7.  No Mitigation or Offset. Executive shall not be required to mitigate the
amount of any payment provided for in Section 5 or Section 6 of this Agreement
by seeking other employment or otherwise. The Company shall not be entitled to
set off or reduce any severance payments owed to Executive under this Agreement
by the amount of earnings or benefits received by Executive in future
employment.
 
8.  Non-Disclosure. During the Employment Period, the Company agrees to provide
Confidential Information to Executive and Executive agrees to retain any
Confidential Information in strict confidence, and shall not furnish, make
available or disclose to any third party or use for the benefit of himself or
any third party, except in the furtherance of his job duties with the Company.
Executive shall not, at any time after his employment with the Company has ended
(for whatever reason), use or divulge to any person or entity, directly or
indirectly, any Confidential Information, or use any Confidential Information in
subsequent employment, business or work of any nature, regardless of when
Executive obtained access to or knowledge of such Confidential Information. As
used in this Agreement, “Confidential Information” shall mean any information
relating to the business or affairs of the Company and its affiliates and
predecessors, including information, observations and data obtained by Executive
at any time during his employment with the Company, including before and during
the course of his performance under this Agreement. Confidential Information
includes, without specific limitation, trade secrets, information relating to
financial statements, operations manuals, systems manuals, property or market
evaluations or analyses, customer identities, customer profiles, customer
preferences, partner or investor identities, employees, suppliers, properties,
prospective properties, project designs, project methods, advertising programs,
acquisition plans and information, expansion plans and information, advertising
techniques, target markets, servicing methods, equipment, programs, strategies
and information, market analyses, profit margins, pricing information, cost
structure, past, current or future marketing strategies, information development
by contractors or consultants, or any other proprietary information used by the
Company or its affiliates; provided, however, that Confidential Information
shall not include any information which is in the public domain or becomes known
in the industry through no wrongful act on the part of Executive. Executive
acknowledges that the Confidential Information is vital, sensitive, confidential
and proprietary to the Company and that he is under a contractual and common law
duty to not disclose the Confidential Information to any third party at any
time, except as otherwise required by law, rule or regulation. Executive
acknowledges and agrees that his non-disclosure obligation applies to all
Confidential Information of the Company, no matter when he obtained knowledge of
or access to such Confidential Information. If Executive is subpoenaed, or is
otherwise required by law to testify concerning Confidential Information,
Executive agrees to promptly notify Company upon receipt of a subpoena, or upon
belief that such testimony shall be required.
 
9.  Non-Competition. During the Employment Period and for an additional period
of one (1) year following the termination of his employment by the Company for
Cause ( as described in Section 5a above) or the voluntary termination of
employment by the Executive (as described in Section 5c above) (the
“Noncompetition Term”), Executive agrees not to, directly or indirectly, either
through any form of ownership or as an individual, director, officer, principal,
agent, employee, employer, adviser, consultant, shareholder, partner, member or
in any other individual or representative capacity whatsoever, either for his
own benefit or for the benefit of any person or entity, without the prior
written consent of the Company (which consent may be withheld in its sole
discretion), engage in any manner in the Business (as defined below) in the
metropolitan areas of Houston, Austin, Dallas or San Antonio, Texas or any other
metropolitan area in the United States where the Company owns or leases more
than $10 million in gross asset value of assets as of the date of this Agreement
or as of the date of termination. For purposes of this Section 9, “Business”
means the acquisition, development, management, ownership, leasing and/or
disposition of retail shopping centers and/or any capital raising activities
related thereto.
 

--------------------------------------------------------------------------------


Executive understands and agrees that his covenants contained in this Section 9
are being given in consideration of the numerous mutual promises and agreements
contained in this Agreement between the Company and Executive, including,
without limitation, those involving, employment, compensation, and Confidential
Information, and in order to protect the Company’s Confidential Information and
other legitimate business interests and to reduce the likelihood of irreparable
damage which would occur in the event such information is provided to or used by
a competitor of the Company.
 
Notwithstanding the foregoing, Executive shall not be deemed to have violated
this Section 9 solely by reason of his passive ownership of 10% or less of the
outstanding equity interests of any public entity.
 
Executive hereby acknowledges that the geographic boundaries, scope of
prohibited activities and the time duration of the provisions of this Section 9
are reasonable and are no broader than are necessary to protect the legitimate
business interests of the Company. This noncompetition provision can only be
revoked or modified by a writing signed by both Executive and the Chief
Executive Officer of the Company, as approved by the Board, which specifically
states an intent to revoke or modify this provision. Executive acknowledges that
the Company would not employ him or provide him with access to its Confidential
Information but for his covenants or promises contained in this Section.
 
The Company and Executive agree and stipulate that the agreements and covenants
not to compete contained in this Section 9 hereof are fair and reasonable in
light of all of the facts and circumstances of the relationship between
Executive and the Company; provided however, Executive and the Company are aware
that in certain circumstances courts have refused to enforce certain terms of
agreements not to compete. Therefore, in furtherance of, and not in derogation
of the provisions of this Section 9, the Company and Executive agree that in the
event a court should decline to enforce any terms of any of the provisions of
this Section 9, that this Section 9 shall be deemed to be modified or reformed
to restrict Executive’s competition with the Company to the maximum extent, as
to time, geography and business scope, which the court shall find enforceable;
provided however, in no event shall the provisions of this Section 9 be deemed
to be more restrictive to Executive than those contained herein.
 
Executive agrees that during the Noncompetition Term, he shall immediately
notify the Company in writing of any employment, work or business he undertakes
with or on behalf of any person (including himself) or entity, whether or not
for compensation.
 
10.  Non-Interference or Solicitation. Executive agrees that during the
Employment Period and for an additional period of one (1) year following the
termination of his employment with the Company (for whatever reason) that
neither he nor any individual, partner(s), limited partnership, corporation or
other entity or business in which Executive has any affiliation and influence,
or any employee of such entity or business that Executive influences, will
request, solicit, encourage, induce or attempt to influence, directly or
indirectly, (i) any employee of the Company to terminate his or her employment
with the Company, or (ii) any past or present customer, client, partner,
investor or contractor of the Company to terminate or limit his, her or its
relationship with the Company, or in any way interfere with the relationship
between the Company and any such customer, client, partner, investor or
contractor.
 

--------------------------------------------------------------------------------


11.  Return of Documents. Executive agrees that if Executive’s employment with
the Company is terminated (for whatever reason), Executive shall not take with
Executive, but will leave with the Company, all, Confidential Information,
records, files, memoranda, reports, documents and other information that is the
property of the Company, in whatever form (including on computer disk), and any
copies thereof, or if such items are not on the premises of the Company,
Executive agrees to return such items immediately upon Executive’s termination
or any time at the request of the Company. Executive acknowledges that all such
items are and remain the property of the Company.
 
12.  Severability and Reformation. If any provision of this Agreement is held to
be illegal, invalid or unenforceable under any present or future law, and if the
rights or obligations of Executive or the Company under this Agreement would not
be materially and adversely affected thereby, such provision shall be fully
severable, and this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part thereof,
the remaining provisions of this Agreement shall remain in full force and effect
and shall not be affected by the illegal, invalid or unenforceable provision or
by its severance herefrom, and in lieu of such illegal, invalid or unenforceable
provision, there shall be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms to such illegal,
invalid or unenforceable provision as may be possible, and the Company and
Executive hereby request the court to whom disputes relating to this Agreement
are submitted to reform the otherwise unenforceable provision in accordance with
this Section 12.
 
13.  Injunctive Relief. Executive acknowledges that the breach of any of the
covenants contained herein, including, without limitation, the non-disclosure
covenants contained in Section 8, the non-competition covenants in Section 9 and
the non-interference or solicitation covenants in Section 10, will give rise to
injury to the Company. Accordingly, Executive agrees that the Company shall be
entitled to injunctive relief to prevent or cure breaches or threatened breaches
of the provisions of this Agreement and to enforce specific performance of the
terms and provisions hereof in any court of competent jurisdiction, in addition
to any other legal or equitable remedies, which may be available. Executive
further acknowledges and agrees that the enforcement of a remedy hereunder by
way of injunction shall not prevent Executive from earning a reasonable
livelihood. Executive further acknowledges and agrees that the covenants
contained herein are necessary for the protection of the Company’s legitimate
business interests and are reasonable in scope and content. Nothing herein shall
prevent either party from pursuing a legal and/or equitable action against the
other party for any damages caused by such party’s breach of this Agreement.
 
14.  Release Agreement. Executive agrees that, as a condition to receiving any
severance benefits or payments under this Agreement, including those referenced
in Sections 5 or 6 of this Agreement, Executive shall execute a general release
agreement in a form reasonably acceptable to the Company, which shall include,
without limitation, a waiver and release of all claims arising out of
Executive’s service as an employee of the Company, its subsidiaries or any of
their affiliates and the termination of such relationship. Such claims include
all claims based on any federal, state or local statute, including without
limitation the Age Discrimination in Employment Act of 1967, as amended, Title
VII of the Civil Rights Act of 1964, as amended, the Civil rights Act of 1991,
as amended, the Employee Retirement Income Security Act of 1974, as amended, the
Sarbanes-Oxley Act, and the Texas Commission on Human Rights Act. Such release
agreement shall also contain a mutual non-disparagement provision.
 

--------------------------------------------------------------------------------


15.  Headings. The headings used in this Agreement have been inserted for
convenience and do not constitute matter to be construed or interpreted in
connection with this Agreement.
 
16.  Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY
PRINCIPLE OF CONFLICT OF LAWS THAT WOULD REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.
 
17.  Venue. The venue for any dispute arising out of this Agreement or
Executive’s employment with the Company shall be any state or federal court of
competent jurisdiction in Harris County, Texas. Each party consents to the
personal jurisdiction of the state and federal courts of said county and waives
any objection that such courts are an inconvenient forum.
 
18.  Survival. Except as otherwise provided herein, Executive’s termination from
employment and/or the termination of this Agreement, for whatever reason, shall
not reduce or terminate Executive’s or the Company’s covenants and agreements
set forth herein.
 
19.  Notices. Any notice necessary under this Agreement shall be in writing and
shall be considered delivered three days after mailing if sent certified mail,
return receipt requested, or when received, if sent by telecopy, prepaid
courier, express mail or personal delivery to the following addresses:
 

 
If to the Company:
 
 
8 Greenway Plaza
Suite 1000
Houston, Texas 77046
Attention: Chief Financial Officer
Telecopy: (713) 850-0498
 
 
If to Executive:
 
Preston Cunningham
8 Greenway Plaza, Suite 1000
Houston, Texas 77046
 

 

--------------------------------------------------------------------------------


20.  Entire Agreement. Except as provided herein, this Agreement embodies the
entire agreement and understanding of the parties hereto in respect of the
subject matter contained herein and supersedes all prior conflicting or
inconsistent agreements, consents and understandings relating to such subject
matter. The parties acknowledge and agree that there is no oral or other
agreement between the Company and Executive, which has not been incorporated in
this Agreement. This Agreement may only be modified pursuant to Section 24.
 
21.  No Waiver. The forbearance or failure of one of the parties hereto to
insist upon strict compliance by the other with any provisions of this
Agreement, whether continuing or not, shall not be construed as a waiver of any
rights or privileges hereunder. No waiver of any right or privilege of a party
arising from any default or failure hereunder of performance by the other shall
affect such party’s rights or privileges in the event of a further default or
failure of performance.
 
22.  Assignment. This Agreement shall be binding upon and inure to the benefit
of the Company’s successors and Executive’s personal or legal representatives,
executors, administrators, heirs, distributees, devisees and legatees. This
Agreement shall not be assignable by Executive, it being understood and agreed
that this is a contract for Executive’s personal services. This Agreement shall
not be assignable by the Company except that the Company shall require any
successor to all or substantially all of the Company’s business or assets
whether direct or indirect, by purchase, merger, consolidation or otherwise), to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such assumption and
agreement as part of any such succession shall be a breach of this Agreement and
shall entitle Executive to resign from the employ of the Company and to receive
the termination benefits hereunder as if he terminated his employment for Good
Reason. References in this Agreement to the “Company” include the Company as
hereinbefore defined and any successor to the Company’s business, assets or
both.
 
23.  Binding Effect. This Agreement shall be binding on and inure to the benefit
of the parties and their respective permitted successors and assigns.
 
24.  Modification. This Agreement may be modified only by a written agreement
signed by both parties. Any such written modification may only be signed by
Chief Executive Officer of the Company.
 
25.  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original instrument, and all of which
together shall constitute one and the same Agreement.
 
26.  Section 409A. Notwithstanding any other language in this Agreement,
Executive and the Company agree that if Executive is deemed to be a specified
employee under Section 409A of the Code, or any successor or similar provision,
the payment of the severance amounts described in Sections 5 and 6 above shall
be payable on the first day of the seventh month after the date of termination.
 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Executive Employment
Agreement as of the day and year first above written.
 





 
 
/s/ Preston Cunningham
 
Preston Cunningham
 
 
AmREIT
 
 
/s/ H. Kerr Taylor
 
By: H. Kerr Taylor
 
Title: Chief Executive Officer